Citation Nr: 0719452	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, as a result of 
exposure to Agent Orange.

2.  Entitlement to service connection for erectile 
dysfunction as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2007, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is part of the record.

Review of the claims file reflects that the veteran had 
perfected appeals with respect to the issues of entitlement 
to service connection for a skin disorder, to include 
chloracne, and post-traumatic stress disorder (PTSD).  
However, service connection for eczema, left ankle (claimed 
as skin condition associated with Agent Orange exposure), was 
granted by the November 2002 rating decision and service 
connection for PTSD was granted by the December 2004 rating 
decision; thus, these issues are no longer in appellate 
status.  These rating decisions represent a full grant of the 
benefits sought on appeal with respect to the veteran's skin 
and psychiatric claims.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran did not submit a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period, thus those issues are not 
currently in appellate status.  Id.  Accordingly, the 
discussion herein is limited to the issues of entitlement to 
service connection for peripheral neuropathy, bilateral lower 
extremities, and erectile dysfunction.

The veteran's March 2007 Travel Board hearing testimony 
raises the issue of entitlement to an increased rating for 
his service connected skin disorder.  Inasmuch as this issue 
has not been developed or certified for appellate review, it 
is not for consideration at this time.  It is, however, 
referred to the RO for appropriate action.

The veteran submitted additional medical evidence at the time 
of the March 2007 Travel Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
executed by the veteran.  As such, submission of the evidence 
is automatically deemed as timely and is accepted for review 
by the Board.  See 38 C.F.R. § 20.1304(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for peripheral 
neuropathy, bilateral lower extremities, and erectile 
dysfunction, asserting that such conditions are due to 
service or result from his exposure to Agent Orange during 
service.

Erectile dysfunction is not a disease associated with 
exposure to herbicide agents, and the presumption described 
in 38 C.F.R. § 3.309(e) is not applicable.  Therefore, to 
demonstrate entitlement to service connection for erectile 
dysfunction, the evidence must establish a nexus between 
erectile dysfunction and an in-service injury or disease, 
including exposure to herbicide agents.

A December 2002 VA outpatient treatment report includes an 
impression of Agent Orange syndrome with erectile 
dysfunction, peripheral neuropathy, PTSD, and chloracne of 
the left ankle.  However, this impression was not based on a 
review of the veteran's medical history, to include his 
service medical records.  

While this report is not adequate evidence to grant the 
claim, based on this report a VA examination to determine the 
etiology of the veteran's peripheral neuropathy, bilateral 
lower extremities, and erectile dysfunction (based on a 
review of his claims file) is necessary under 38 U.S.C.A. 
§ 5103A(d) and the decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

With respect to the claim for service connection for erectile 
dysfunction, it is noted that service medical records show a 
diagnosis of impotence with a history of this condition since 
puberty.  In addition, private treatment records dated in 
August 1982 note that the veteran reported that he has 
experienced problems with erections all or most of his life.  
Thus, the record shows that the veteran's erectile 
dysfunction existed prior to his period of active duty 
service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).

Accordingly, this case is REMANDED as follows:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his peripheral neuropathy, bilateral 
lower extremities, and erectile 
dysfunction.  His claims folder must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
peripheral neuropathy or erectile 
dysfunction, is related to the veteran's 
period of active duty service from March 
1969 to January 1973, to include exposure 
to Agent Orange.  

In addition, the examiner is requested to 
provide an opinion as to whether any 
erectile dysfunction, which existed prior 
to enlistment was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service, to include 
exposure to Agent Orange.  If so, whether 
such increase in severity was beyond the 
natural progress of the disease.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal, to 
include consideration of the evidence 
added to the record subsequent to the 
December 2004 Supplemental Statement of 
the Case.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




